UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6514


JOHN MCGHEE,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee,

          and

FEDERAL BUREAU OF PRISONS; BRYAN MOON; M. LEE; G. ORTIZ;
ROBIN HUNTER-BUSKER; NURSE SCOTT,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03192-BO)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John McGhee, Appellant Pro Se.       David T. Huband, Christina Ann
Kelley,   BUREAU  OF  PRISONS,      Butner,   North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John McGhee appeals the district court’s order denying

relief   on    his   complaint     filed       pursuant      to   the    Federal       Tort

Claims Act, 28 U.S.C.A. §§ 1346(b)(1), 2671-2680 (West 2006 &

Supp. 2013).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.          McGhee v. United States, No. 5:09-ct-03192-BO

(E.D.N.C.     Mar.   26,    2013).     No       judge   of      the    en   banc      court

requested     a   poll     on   McGhee’s       motion     for     en    banc    hearing.

Accordingly,      the    motion   is   denied.          We      dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                           2